Case 1:21-cv-04684-JGK Document 10 Filed 07/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE QUEZADA,

21-av-4684 (JGR)

Plaintiff,
ORDER

 

~ against —
FIND YOUR TRAINER, LLC,
Defendant.
JOHN G. KOELTL, District Judge:
In light of the Order dated July 22, 2021, the conference

scheduled for August 3, 2021 is canceled.

SO ORDERED.
Dated: New York, New York —~ . ,
July 28, 2021 ON { Vo

Paw ? (tt é

‘John G. Koeltl
United States District Judge

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: .
pate Fite. 2/2922]

 

 

 

 

 

 
